UNITED S'I`ATES DISTRICT COURT F I L E D
FOR THE DISTRICT OF COLUMBIA

JuL so s zms
C|erk. U.S. Dtstrlct & Bauk t
Courts for the Dlstrict o| Cortiiingi'a

)

UNITED STATES OF AMERICA )
)

v. ) Crimina1No. 90-0378 (PLF)

)

ANTONIO R. PAYTON, )
)

Defendant. )

 
MEMORANDUM OPINION

This matter is before the Court on the defendant’s motion for the retroactive
application of the Sentencing Guidelines for crack cocaine and amendment of the commitment
order under 18 U.S.C. § 3582(c)(2) [Docket No. 3] and the govemment’s second corrected
response to the motion [Docket No. 9].

On March 5, l99l, Judge Harold Greene sentenced the defendant to 96 months
imprisonment for possession with the intent to distribute five grams or more of cocaine base or
crack. The defendant has requested that his sentence be reduced from 96 months to 33 months
under 18 U.S.C. § 3582(¢)(2) based on amendments to the United States Sentencing Guidelines,
which have been made retroactive by the Sentencing Commission. The Court lacks the
authority, however, to impose a sentence below the statutory mandatory minimum of 60 months
imprisonment, which applied at the time sentence was imposed and still applies. Such statutory
minimums passed by Congress always trump the Guidelines, Dorsey v. United States, 132 S. Ct.
232l, 2327-30 (2012), and the Fair Sentencing Act of 2010 ("FSA"), reducing mandatory

minimums, does not apply retroactively to a defendant whose conviction and original sentence

became final before the FSA was passed. _S_e§ United States v. Fields, 699 F.3d 518, 522 (D.C.
Cir. 2012).

Accordingly, the Court will GRANT the defendant’s motion in part and DENY it
in part, reducing his sentence from 96 months to 60 months. An Order regarding the motion for
sentence reduction pursuant to 18 U.S.C. § 3582(0) will be issued this same day.

SO ORDERED.

PAUL L. FRIEDMAN
DATE: 2_ \ b \ \ to United States District Judge